Citation Nr: 0806050	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-30 323	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an adjustment 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an atypical 
personality disorder.

3.  Entitlement to service connection for psychiatric 
disability other than adjustment disorder or atypical 
personality disorder, to include atypical anxiety disorder 
and bipolar disorder.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1980 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied the veteran's petition 
to reopen a claim for service connection for what it 
identified as an adjustment disorder, reasoning that the 
veteran's August 2003 claim for service connection for an 
atypical anxiety disorder was in reality a claim to reopen 
previously denied claims of service connection.  Pursuant to 
the veteran's October 2004 notice of disagreement, the RO 
issued a statement of the case in August 2005, characterizing 
the veteran's claim variously as "mental condition to 
include adjustment disorder, claimed as anxiety disorder" 
and "mental condition to include adjustment disorder and bi-
polar disorder, claimed as anxiety disorder."  

The Board notes that VA previously denied service connection 
for an adjustment disorder and a personality disorder in a 
rating decision issued in August 1985.  That decision was not 
appealed and became final.  The RO additionally denied what 
it identified as a petition to reopen a claim of service 
connection for a "nervous condition" in September 1992.  
The veteran did not appeal that decision, and it also became 
final.  The veteran, however, did not carry a diagnosis of 
bipolar disorder at the time of either prior decision, nor 
had he filed a claim for service connection for atypical 
anxiety disorder.  The denial in September 1992, because it 
was characterized as a denial of a claim to reopen, can only 
be construed as encompassing no more than an adjustment 
disorder and an atypical personality disorder-the conditions 
previously denied in 1985.

Because of the manner in which the issues were developed as 
set forth in the 2005 statement of the case, the Board must 
first address the question of whether new and material 
evidence has been received to reopen the claims of service 
connection for adjustment disorder and for atypical 
personality disorder.  This is so because the issue goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the appellant's appeal as including claims to reopen the 
previously denied issues.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).  This appears to be consistent with 
what the RO has done.

The Board notes, however, that the RO also appears to have 
addressed in its statement of the case the question of 
service connection for psychiatric disability other than an 
adjustment disorder or personality disorder, including 
bipolar disorder and atypical anxiety disorder.  Accordingly, 
the Board finds that the veteran's current claim for service 
connection for psychiatric disability other than adjustment 
disorder or atypical personality disorder, to include 
atypical anxiety disorder and bipolar disorder, is best 
viewed as a new claim, separate from the application to 
reopen the claims denied in 1985.  See, e.g., Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The Board will 
therefore review the claim for service connection for 
psychiatric disability other than adjustment disorder or 
atypical personality disorder, to include atypical anxiety 
disorder and bipolar disorder, on a de novo basis.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the veteran's 
petition to reopen claims of service connection for 
adjustment disorder and for atypical personality disorder and 
for his claim of service connection for psychiatric 
disability other than adjustment disorder or atypical 
personality disorder, to include atypical anxiety disorder 
and bipolar disorder.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision that 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See id.

In this case, the RO issued the veteran notice letters in 
September 2003, November 2003, and March 2006.  The September 
2003 letter discussed the evidence necessary to establish a 
claim for service connection for atypical anxiety disorder.  
The November 2003 letter re-framed the veteran's claim as a 
petition to reopen a previously denied claim for service 
connection for what it termed a "nervous condition" and 
contained a brief description of what constituted new and 
material evidence.  The letter noted also that the veteran 
needed to submit evidence showing that his disability was 
incurred in or aggravated by service.  The March 2006 letter 
provided notice of the assignment of disability ratings and 
effective dates pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007) (VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim; those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the award).  

However, the Board interprets the holding in Kent, supra, as 
requiring VA to inform the veteran what specific evidence is 
necessary to reopen his claims.  In the August 1985 rating 
decision that became final, the veteran's claim for service 
connection for adjustment disorder was denied based on the 
lack of medical nexus evidence linking the claimed adjustment 
disorder to service.  His claim for service connection for 
personality disorder was denied based on the fact that the 
claimed personality disorder was considered a constitutional 
or developmental abnormality.  The Board notes that 
personality disorders that are not attributable to events 
traceable to service, such as head trauma, etc., are not 
considered diseases for purposes of VA disability 
compensation.  Consequently, such disorders cannot be service 
connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2007).  A possible exception to this rule is if there is a 
showing that a personality disorder was subject to 
superimposed disease or injury during service, in which case 
service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90 (July 18, 1990).  As such, to 
reopen his claims, the veteran would need to submit competent 
medical evidence (e.g., an opinion from a medical doctor) 
that any currently diagnosed adjustment disorder is related 
to his period of military service, or that his personality 
disorder was subject to superimposed disease or injury during 
service or otherwise due to event in service such as head 
trauma, etc.  Thus, the Board finds action by the RO is 
required to satisfy the notification provisions of the VCAA 
in accordance with Kent, supra.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103; Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board further notes that the veteran indicated in an 
October 2003 statement in support of claim that he has been 
awarded Social Security Administration (SSA) disability 
benefits due to his "Manic Depression."  No such records 
are present in the claims file, however.  As records 
associated with the veteran's SSA award could be relevant to 
the claims on appeal, any available medical or other records 
associated with the veteran's reported SSA disability 
benefits award should be obtained and associated with the 
veteran's claims file.  The Board notes that once VA is put 
on notice that the veteran is in receipt of SSA benefits, VA 
has a duty to obtain the records associated with that 
decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board also notes that in the veteran's June 2004 VA 
medical examination, the examiner stated that the veteran had 
been hospitalized in December 2001 at the Edward Hines Jr. VA 
Hospital (VAMC) in Hines, Illinois, for "mixed feature of 
mania and depression" and was hospitalized for several days 
before continuing treatment as an outpatient.  The veteran's 
October 2003 statement also indicates that he was treated at 
the Hines VAMC from June 1993 to June 1999 and again 
beginning in June 2000.  He identified a Dr. Zita Samuel as 
his treating VAMC physician.  The VA examiner notes that 
records of the hospitalization were available for his review 
at the time, but no discussion of VAMC outpatient records is 
contained in the report of examination.  No such records are 
present in the veteran's claims file.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claims on appeal, any records associated with the 
veteran's reported hospitalization in December 2001, as well 
as outpatient treatment from June 1993 to June 1999 and at 
any time from June 2000 or thereafter at the Hines VAMC or 
any other VA medical facility identified by the veteran must 
be sought.

In addition, the veteran has indicated that he was treated 
from June 1999 to June 2000 by a Dr. Lawton, a private 
practitioner in Lombard, Illinois.  Repeated requests by the 
RO have returned a response from Dr. Lawton's practice that 
no records are on file pertaining to the veteran's treatment.  
It does not appear, however, that the veteran has been 
notified of the unavailability of these records, pursuant to 
38 C.F.R. § 3.159(e).  On remand, the veteran should be 
notified that no records of his reported treatment by Dr. 
Lawton are available. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should send to the veteran a 
VCAA notice that explains what 
constitutes new and material evidence 
and specifically identify the type of 
evidence (e.g., an opinion from a 
medical doctor relating any adjustment 
disorder to the veteran's period of 
service, or evidence that the veteran's 
personality disorder was subject to 
superimposed injury or disease during 
service or was otherwise due to in-
service event such as head trauma) 
necessary to satisfy the elements of 
the underlying claims that were found 
insufficient in the previous August 
1985 and September 2002 denials, in 
accordance with Kent, supra.  

This notice should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable VA to obtain any additional 
pertinent evidence not currently of 
record.  The veteran should also be 
invited to submit any pertinent 
evidence in his possession, and the 
originating agency should explain the 
type of evidence VA will attempt to 
obtain as well as the type of evidence 
that is his ultimate responsibility to 
submit.  The letter should clearly 
explain to the veteran that he has a 
full one-year period to respond 
(although VA may decide the claims 
within the one-year period).  

2.  Any medical or other records relied 
upon by SSA in granting the veteran 
benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3.  Any available medical records must 
be sought pertaining to the veteran's 
reported treatment at the Hines VAMC 
and any other identified VA medical 
facility from June 1993 to June 1999 
and at any time during and after June 
2000, to include specifically the 
veteran's identified December 2001 
hospitalization and subsequent 
outpatient treatment.  The procedures 
set forth in 38 C.F.R. § 3.159(c) 
(2007) regarding requesting records 
from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

4.  The veteran should be notified of 
the unavailability of records from Dr. 
Lawton pursuant to 38 C.F.R § 3.159(e) 
(2007).

5.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the veteran must be furnished 
a supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

